Citation Nr: 1454008	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUE

Entitlement to a rating evaluation in excess of 10 percent for a left scaphoid fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to September 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Board remanded the appeal in order for the RO to review VA medical records dated 2007 through 2012 contained in the Veteran's Virtual VA paperless file.  The Board noted that a December 2013 supplemental statement of the case (SSOC) was issued in this case, but these records were not listed as reviewed.  Following the remand, a November 2014 SSOC was issued, however again these records were not listed as reviewed.  Compliance with the remand directives must be achieved prior to appellate adjudication.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO the RO must review VA medical records dated 2007 through 2012 contained in the paperless file.

2.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

